Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00105-CV

                                Mava HURD and Leonard Izzo,
                                       Appellants

                                                v.

                             RAPIER FAMILY FOUNDATION,
                                       Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-14969
                         Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the parties’ joint motion
to dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a);
43.2(f). Costs of appeal are taxed against the parties who incurred them.

       SIGNED July 15, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice